Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151524(40)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SBC HEALTH MIDWEST, INC.,                                                                                Joan L. Larsen,
           Petitioner-Appellee,                                                                                      Justices
                                                                   SC: 151524
  v                                                                COA: 319428
                                                                   Tax Tribunal: 00-416230
  CITY OF KENTWOOD,
             Respondent-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Building Owners and Managers
  Association of Metropolitan Detroit and the Apartment Association of Michigan to
  participate as amicus curiae and file an amicus brief is GRANTED. The amicus brief
  submitted on April 13, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 15, 2016
                                                                              Clerk